                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

NATHAN C. WALL                                                                                            Plaintiff

v.                                                                       Civil Action No. 3:18-cv-P694-RGJ

LOUISVILLE METRO DEPT. OF CORR.                                                                         Defendant

                                                   * * * * *

                              MEMORANDUM OPINION AND ORDER

        Plaintiff Nathan C. Wall, a pro se prisoner, filed this civil-rights action.1 This case is before

the Court for screening pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d

601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the

following reasons, this case will be dismissed in part and allowed to continue in part.

                                      I. STATEMENT OF CLAIMS

        Plaintiff is a convicted prisoner, incarcerated at the Louisville Metro Department of

Corrections (LMDC). He names LMDC as Defendant. He alleges that “Cells were 95◦. Stayed

sick.” He also alleges, “They illegally housed me in headquarters were knowingly had black mold.

I couldn’t breathe. Made me suffer over 30 days in it also had no air conditioning the entire time

and no working toilets and sinks in my cell over 30 days.” It appears that the 30-day period he is

referring to is May 20 to June 20, 2018.

        The amended complaint continues:

        I want to sue the LMDC or LMPD in an official capacity. I am being held against
        my will and knowing made all bonds previous to the settlement date. There is a
        clerical mistake and I’m not supposed to still be incarcerated and this is all against
        my life, limb, and liberty also against my amendment rights. Tricked me into


1
   Although Plaintiff used this Court’s approved 42 U.S.C. § 1983 form for his complaint, his complaint did not
contain all of the pages of that form. Therefore, the Court provided Plaintiff with the opportunity to submit a fully
completed complaint form. Plaintiff has now done so.
       waivering my preliminary hearing for my bond money back then suppose to keep
       me ROR’d and then kept me incarcerated.

       Plaintiff requests monetary and punitive damages.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the action, if the Court

determines that it is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either in law

or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore, dismiss a

claim as frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. When determining whether Plaintiff has stated a claim

upon which relief can be granted, the Court must construe the complaint in a light most favorable

to Plaintiff and accept all factual allegations as true. Prater v. City of Burnside, Ky., 289 F.3d 417,

424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings, Boag v.

MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint must include

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).

       With regard to Plaintiff’s allegations that a clerical mistake or a trick has kept him illegally

incarcerated, such a challenge to his custody may not be brought under § 1983. See Heck v.

Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is the exclusive remedy for a state prisoner

who challenges the fact or duration of his confinement and seeks immediate or speedier release,

even though such a claim may come within the literal terms of § 1983.”). “[W]hen a state prisoner

is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a

                                                  2
determination that he is entitled to immediate release or a speedier release from that imprisonment,

his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500

(1973). Moreover, “a state prisoner’s § 1983 action is barred (absent prior invalidation) – no

matter the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit

(state conduct leading to conviction or internal prison proceedings) – if success in that action would

necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson, 544

U.S. 74, 81-82 (2005). Thus, because his arguments about being tricked and being the victim of a

clerical mistake imply the invalidity of his current confinement or its duration, § 1983 relief is

unavailable, and these claims will be dismissed.

       The Court will allow to go forward Plaintiff’s claims regarding the conditions of his

confinement described in the amended complaint, i.e., that the cells were 95 degrees and had black

mold with no air condition and no working toilets and sinks. However, the only named Defendant

is LMDC. LMDC is not a “person” subject to suit under § 1983 because municipal departments,

such as jails, are not suable under § 1983. Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir. 1991)

(holding that a police department may not be sued under § 1983); see also Marbry v. Corr. Med.

Serv., No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that a jail is not an

entity subject to suit under § 1983). In this situation, it is the Louisville Metro Government that is

the proper defendant in this case. Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502, 503 (W.D.

Ky. 1990) (construing claims brought against the Jefferson County Government, the Jefferson

County Fiscal Court, and the Jefferson County Judge Executive as claims against Jefferson County

itself). Further, the Louisville Metro government is a “person” for purposes of § 1983. Monell v.

N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). The Court will, therefore, construe the

claims against LMDC as brought against Louisville Metro Government.



                                                   3
                                       III. CONCLUSION

        IT IS ORDERED that Plaintiff’s claims related to the fact or duration of his confinement

are DISMISSED for failure to state a claim upon which relief may be granted pursuant to

28 U.S.C. § 1915A(b)(1).

        The Court will allow Plaintiff’s claims about his conditions of confinement for 30 days to

go forward against Louisville Metro.

        The Clerk of Court is DIRECTED to terminate the Louisville Metro Department of

Corrections as a party to this case and add Louisville Metro Government as Defendant.

        The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of the remaining claims.

Date:   May 23, 2019




cc:    Plaintiff, pro se
       Defendant
       Jefferson County Attorney
A961.009




                                                4
